Exhibit 5.1 [LETTERHEAD OF CONYERS DILL & PEARMAN] 4 June XOMA Ltd. 2910 Seventh StreetBerkeley, CA94710 U.S.A. Dear Sirs XOMA Ltd. (the “Company”) We have acted as special legal counsel in Bermuda to the Company in connection with a registration statement on form S-8 filed with the United States Securities and Exchange Commission (the “Commission”) on 4 June 2008 (the “Registration Statement”, which term does not include any other document or agreement whether or not specifically referred to therein or attached as an exhibit or schedule thereto) relating to the registration under the United States Securities Act of 1933, as amended, (the “Securities Act”) of 16,600,000 common shares, par value US$0.0005 per share of the Company (the “Common Shares”), issuable pursuant to the Company’s 1981 Share Option Plan (as amended and restated through 31 October 2007), Restricted Share Plan (as amended and restated through 21 May 2006), a
